436 F.2d 420
UNITED STATES of America, Appellee,v.Raquel GRIJALVA, Appellant.
No. 26154.
United States Court of Appeals, Ninth Circuit.
January 25, 1971.
Rehearing Denied February 26, 1971.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Jacqueline Schneider (argued), Tucson, Ariz., for appellant.
Ann Bowen (argued), Asst. U. S. Atty., Richard K. Burke, U. S. Atty., Tucson, Ariz., for appellee.
Before MADDEN,* and MERRILL and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant, Raquel Grijalva, appeals from her conviction for violating 18 U.S.C. § 111 (assaulting a federal officer).


2
The only point on appeal that requires comment is her contention that evidence admitted against her, over objection, was the product of an illegal search and seizure. Despite the able and ingenious arguments of counsel, we think the search in this case fell within the bounds of Warden v. Hayden (1967) 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed.2d 782 and thus did not run athwart her Fourth Amendment rights.


3
The judgment is affirmed.



Notes:


*
 Hon. J. Warren Madden, Senior Judge, United States Court of Claims, San Francisco, California, sitting by designation